IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-13,444-13


                            IN RE DARIUS DURON ELAM, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 380350 IN THE 232nd DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contended that he obtained post-conviction DNA testing pursuant

to Chapter 64 of the Texas Code of Criminal Procedure, that the results of such testing were returned

on February 19, 2014, but that the trial court has not conducted a hearing or made findings as to

whether, had the results been available during the trial of the offense, it is reasonably probable that

Relator would not have been convicted of the offense, as required by Article 64.04 of the Texas

Code of Criminal Procedure. Relator sought relief in the Fourteenth Court of Appeals, which denied

Relator’s petition for a writ of mandamus because Relator had not demonstrated that a motion for
                                                                                                    2

a hearing or findings was pending in the trial court or had been presented to the trial court, or that

the trial court has had reasonable time in which to rule on said motion. In re Elam, No. 14-14-

00826-CR (Tex. App. — Houston [14th Dist.] October 20, 2014).

       On December 17, 2014, this Court held in abeyance and ordered the Harris County District

Clerk to respond as to whether or not Relator had filed a motion for the trial court to conduct a

hearing and make findings under Article 64.04 in Harris County. On January 6, 2015, this Court

received a motion from Relator, who is now represented by counsel, requesting that his mandamus

application be withdrawn. Because the Harris County District Clerk has not yet responded to this

Court’s abeyance order, Relator’s request to withdraw the mandamus application is hereby granted.

No further response from the District Clerk is necessary. A copy of this order shall be sent to the

Harris County District Clerk.



Filed: May 20, 2015
Do not publish